Citation Nr: 0602924	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lower back injury 
with degenerative disc disease



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1959 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a low back 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to appellant's claim for a service connection for a 
low back injury with degenerative disc disease.  

In the present case, the veteran submitted his claim for 
service connection for a low back disability in August 2001.  
The veteran contends that he sustained an injury to his low 
back during a fall while serving on active duty between 
January and February of 1962.  The veteran also alleges that 
his back was reinjured between June and August of 1968 during 
his second tour of active duty.  

The veteran's service medical records are of record.  The 
service records do not contain evidence of diagnosis or 
treatment of a low back condition during active duty service.  
In addition, the first evidence of post-service treatment for 
a low back disorder is not until nearly thirty years 
following service.  The veteran provided a medical statement 
from his private chiropractor, P. P., D.C., indicating that 
the veteran had been his patient since 1991.  It was the 
medical opinion of the chiropractor that due to the magnitude 
of the osseous changes, the injury to the affected joints in 
the veteran's lumbar spine occurred approximately 30 to 35 
years ago.  

The appellant has not yet been afforded a VA medical 
examination.  An examination is necessary to determine his 
current condition as it pertains to the claimant's low back 
and lumbosacral spine, and to obtain an objective medical 
opinion as to the likelihood that the diagnosis has an 
etiological connection to his service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Thus, the case is 
remanded so that the veteran may be scheduled for the 
appropriate examination. 

Accordingly, this matter is hereby REMANDED, to the RO, via 
the AMC for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA 
which treated the veteran for lumbar 
spine problems since his separation from 
service.  Of particular interest are the 
medical records from P.P., D.C. dating 
from the veteran's first visit in 1991.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature and etiology of 
any low back disability found.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the low 
back injury with degenerative disc 
disease is the result of injury incurred 
in or aggravated by the veteran's 
service.  In rendering any such opinion, 
the examiner is specifically requested 
to comment upon the October 2002 opinion 
of P.P., M.D.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for a 
low back disability must be 
readjudicated.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

